MEMORANDUM **
This is a petition for review of an order denying petitioner’s application for cancellation of removal. We have reviewed peti*683tioner’s response to the court’s February 27, 2006 order to show cause, and we conclude that this petition for review is appropriate for summary disposition. See 8 U.S.C. § 1229b(d)(l) (“... any period of continuous residence or continuous physical presence in the United States shall be deemed to end ... when the alien is served a notice to appear ... ”); Garcia-Ramirez v. Gonzales, 423 F.3d 935, 937 n. 3 (9th Cir.2005) (per curiam) (stating accrual of physical presence time ends when removal proceedings are commenced through service of a notice to appear); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.